Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/8/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 16-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,799,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application claims the same invention.  The pending claims are effectively generic to the patented species claims as they broadly claim the same device structure as the patented claims.   While the species claims do not recite the feature of the microlens, it is understood, that there will be lenses over the photodiodes as lenses are disclosed in the specification and generically used to focus/direct light to the photodiodes.  As such, the microlens would be a obvious inclusion to the narrower patented species.  A narrower species anticipates a broad generic claim, therefore double patenting exists.

Claims 16-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,236,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application claims the same invention. The pending claims are effectively generic to the patented species claims as they broadly claim the same device structure as the patented claims.   While the species claims do not recite the feature of the microlens, it is understood, that there will be lenses over the photodiodes as lenses are disclosed in the specification and generically used to focus/direct light to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-27, 29-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn (US 20100258890 A1) in view of Uchida (US 20090096061 A1) in view of Enomoto et al. (US 20100225774 A1) in view of Kobayashi (US 20130099098 A1).


    PNG
    media_image1.png
    715
    577
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    312
    721
    media_image2.png
    Greyscale


Regarding claim 16, Ahan discloses a imaging device, comprising: 
a first substrate including:
	
a photodiode [14] (Ahn Fig. 3); and 
at least a portion of a micro lens disposed over the photodiode (While not explicitly depicted in any of the figures Ahn does explicitly disclose the microlensi is located over the photodiode – [ ¶[0048] In a seventh step, a microlens is formed on the color filter (S570).]); and 
a first electrode and a second electrode at a first surface side of the first substrate opposite to a light incident surface side of the first substrate (Ahn Fig. 2C); and 
a second substrate including a third electrode and a fourth electrode at a first surface side of the second substrate and a plurality of transistors (Ahn Fig. 2C&3), wherein the first substrate and the second substrate are bonded each other such that 
wherein the first electrode is connected to a first wiring through a first via (Ahn Fig. 2C&3),
wherein the first via is disposed in the first insulating layer (Ahn Fig. 2C&3),
wherein the first wiring is disposed in a layer of the first multi-layer wiring layer that is distinct from the first insulating layer(Ahn Fig. 2C&3).
It is noted Ahn depicts the insulating layers as a integral material, however in the art even when wiring levels are shown not having lines designating “distinct” insulation layers each layer is none the less recognized as a distinct layer from the forming of the wiring levels.   Wiring levels are formed by build up processes of forming each wiring level though deposition and patterning of each level.  For support demonstrating the understanding that each level will be expected to have a “distinct” insulating layer see Kobayashi Fig. 7C.

    PNG
    media_image3.png
    313
    602
    media_image3.png
    Greyscale

Kobayashi discloses the analogous device having analogous bonding of two substrate at a wiring level / bond pad interface.  As shown the insulating layers are distinct from one another.  As understood in the art each level, bond pad, wiring, and via. 
Additionally, the insulating layers may be the same dielectric material. The claimed “distinct” may be considered arbitrary lines.  In Ahan each level one of ordinary skill may envision a imaginary line defining each “distinct” level region, and consider each level “distinct” even though no lines are explicitly placed in a drawning.  
In view of Kobayashi and the above comments, the limitation is not understood to provide a clear distinction and/or unobvious variation from what is disclosed in Ahn et al.



    PNG
    media_image4.png
    545
    685
    media_image4.png
    Greyscale

Note, that the claim does not necessarily require being surrounded on all sides.  None the less, surrounding active metal features in a metal level on all sides was known and practiced at the time of the invention.  For support see Uchida which teaches that, by surrounding active metal features with dummy metal features prevents dishing when flattening surfaces during the manufacture of metallization levels. 

    PNG
    media_image5.png
    390
    559
    media_image5.png
    Greyscale

	See Fig. 1 of Uchida, which depicts dummy metal electrodes 104 completely surrounding a metallization structure 102 in a metallization level of a semiconductor device in order to prevent dishing when flattening surfaces.  See Uchida paragraph 4.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dummy pattern of Ahn with the dummy pattern of Uchida, since applying a known technique completely surrounding active metal features with metal dummy patterns to mitigate dishing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Enomoto et al. which depicts a dummy electrode at least partially overlapping with a lens.

    PNG
    media_image6.png
    541
    899
    media_image6.png
    Greyscale

	As shown in the figure a lens at least partially overlaps dummy electrode 22.  As such, as demonstrated in Enomoto, electrodes functioning as dummies are known to overlap in plan view with lenses. Therefore, it would be a obvious modification if not already understood in Ahn to allow for a electrode under the lens to be a dummy.

Regarding claim 17, Ahan in view of Uchida in view of Enomoto et al. disclose a imaging device according to the claim 16, wherein the first electrode is connected to a first wiring through a first via, wherein, in the plan view, the third electrode overlaps the portion of the microlens, and wherein the first electrode and the third carry charge generated by the photodiode (Ahn, Figs. 2c & 3 – A dummy is understood to be a nonfunctioning electrode, while one which is not a dummy is understood to function, thereby carrying a charge.).

Regarding claim 18, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to the claim 17, wherein the third electrode is connected to a second wiring through a second via (Ahn, Figs. 2c & 3).

Regarding claim 19, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 18, wherein a first insulating film (i.e. passivation layers )is disposed between the first electrode and the second electrode, wherein a second insulating film is disposed between the third electrode and the fourth electrode, and wherein a portion of the first insulating film and a portion of the second insulating film are bonded to each other (Ahn, Figs. 2c & 3). 

Regarding claim 20, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 19, wherein the second electrode and the fourth electrode are bonded to one another at a first bonding surface, wherein the first 

Regarding claim 21, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 20, wherein the first insulating film surrounds both sides of the second electrode, and the both sides of the second electrode are perpendicular to the first bonding surface, and wherein the second insulating film surrounds both sides of the fourth electrode, and the both sides of the fourth electrode are perpendicular to the first bonding surface (Ahn, Figs. 2c ).

Regarding claim 22, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 20, wherein the first electrode and the third electrode are bonded to one another at a second bonding surface, wherein the first insulating film surrounds both sides of the first electrode, and the both sides of the first electrode are perpendicular to the second bonding surface, and wherein the second insulating film surrounds both sides of the third electrode, and the both sides of the third electrode are perpendicular to the second bonding surface (Ahn, Figs. 2c & 3).

Regarding claim 23, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein the plurality of dummy electrodes are not electrically connected each other (Ahn, Figs. 6b – the dummy pads 32 are not electrically connected in the plan view.).

Regarding claim 24, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 19, wherein the first via is disposed in the first insulating film (Ahn, Figs. 2c & 3).

Regarding claim 25, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 19, wherein the second via is disposed in the second insulating film (Ahn, Figs. 2c & 3).

Regarding claim 26, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein the first, second, third, and fourth electrodes include Cu (Ahn, Figs. 2c).

Regarding claim 27, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 19 however is silent upon wherein the first and second insulating films include SiO2.  In the semiconductor manufacturing arte SiO2 is one of the most commonly used passivation layer materials.  It is a obvious expectation if not implicit understanding that SiO2 would be a ideal selection for the purpose of providing a insulating passivation film/layer in the device of Ahn.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a generically known insulation/passivation material, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.





Regarding claim 29, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein the first and third electrodes have a same size (Ahn, Figs. 2c & 3).

Regarding claim 30, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein the second and fourth electrodes have a same size (Ahn, Figs. 2c & 3).

Regarding claim 31, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, further comprising: a color filter disposed above the light incident surface side of the first substrate; and an on-chip microlens disposed above a light incident surface side of the color filter (Ahn ¶s 31, 47,& 48) .

Regarding claim 32, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein a width of the first electrode [32] is larger than a width of the second electrode [31] (Ahn Fig. 6B).

Regarding claim 33, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 18, wherein the first electrode and the third electrode are bonded to one another at a bonding surface, wherein a second surface of the first electrode opposite to the bonding surface is directly connected to the first via, and a second surface of the third electrode opposite to the bonding surface is directly connected to the second via (Ahn, Figs. 2c, 3 & 6B).

Regarding claim 34, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 18, wherein the first substrate includes a fifth electrode at the first surface side of the first substrate and the second substrate includes a sixth electrode at the first surface side of the second substrate, wherein the fifth electrode and the sixth electrode are bonded and electrically connected each other, wherein the fifth electrode is connected to the first wiring through a third via. wherein the sixth electrode is connected to the second wiring through a fourth via (Ahn, Figs. 2c, 3 & 6B).

Regarding claim 35, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein the plurality of dummy electrodes are arranged in all regions other than a region including the second electrode (Ahn, Figs. 6A & 6B).

Regarding claim 36, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16, wherein the first and second electrodes have a same size (Ahn, Figs. 2c & 3).


Claims 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn view of Uchida in view of Enomoto et al. in view of Kellar et al. (US 2003/0148590).


Regarding claim 28, Ahan view of Uchida in view of Enomoto et al. disclose a imaging device according to claim 16,however is silent upon wherein a ratio of first surface areas of the first and second electrodes and a plurality of dummy electrodes of the first substrate occupy 50% to 60% of a surface area of an insulating film in which the first and second electrodes and the plurality of dummy electrodes is formed.  The originally filed specification however fails to explicitly teach that this claimed range is critical to produce unexpected results and/or benefits.  The range is merely stated as a example with no explicit statement of criticality.  The ratio of dummy pads to functional pads may be considered a optimizable parameter. As taught in Kellar et al. paragraph [0023]  dummy metal bonding pads are well known to be used to optimizing bonding surface area (i.e. optimizing ratios as claimed), and serve additional functions such as ground planes, heat conduits, etc.  In view of Kellar et al., it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the 


	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/3/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822